                     IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII


LEINETTE KAINOA REYES, et al.,              CIVIL NO. 17-00143 JAO-KJM

       Plaintiffs,                          ORDER DENYING BALANCE OF
                                            DEFENDANTS STATE OF HAWAII,
       vs.                                  NOLAN ESPINDA AND ERIC G.
                                            TANAKA’S MOTION FOR PARTIAL
STATE OF HAWAII, et al.,                    SUMMARY JUDGMENT ON
                                            COUNTS I-V, VIII, AND XI OF THE
       Defendants.                          THIRD AMENDED COMPLAINT



 ORDER DENYING BALANCE OF DEFENDANTS STATE OF HAWAII,
 NOLAN ESPINDA AND ERIC G. TANAKA’S MOTION FOR PARTIAL
   SUMMARY JUDGMENT ON COUNTS I-V, VIII, AND XI OF THE
              THIRD AMENDED COMPLAINT

      This action concerns the alleged sexual assault of female inmates at the

Women’s Community Correctional Center (“WCCC”). The Court previously

granted in part and deferred in part Defendants State of Hawaii (the “State”),

Nolan Espinda (“Espinda”), and Eric Tanaka’s (“Tanaka[’s]”) (collectively, “State

Defendants[’]”) Motion for Partial Summary Judgment on Counts I to V, VIII, and

XI of the Third Amended Complaint, ECF No. 121. See ECF No. 178. This Order

addresses the portion of the Motion for Partial Summary Judgment that the Court

deferred pending the submission of additional evidence and supplemental briefing;
namely, Tanaka’s request for summary judgment as to Plaintiffs’ 42 U.S.C. § 1983

claims. For the following reasons, the Court DENIES the balance of the Motion.

                                  BACKGROUND

I.    Factual History

      Plaintiffs Leinette Kainoa Reyes; Dana K.A. Baba; Darnell K. Maluyo;

Artemio Panlasigui, individually and as personal representative of the estate of

Dawnielle C. Panlasigui, deceased, and as next friend to A.P., a minor; Tiana M.

Soto; Maelene Cruz; Monica J. Alves Peralto; Shawna L. Tallman; Reyna M.

Banks; and Victoria Suanoa-Piper (collectively, “Plaintiffs”) allege that while

incarcerated, they were regularly sexually assaulted by four Adult Correctional

Officers (“ACOs”) and one civilian employee. ECF No. 51 at 3–4. Plaintiffs

allege that these assaults often occurred in the WCCC Control Stations. Id. ¶¶ 34–

90. Plaintiffs allege multiple instances of inappropriate touching, forcible oral sex,

digital penetration, and vaginal intercourse with the promise of privileges. Id.

Plaintiffs allege that as a result of the fear and anxiety caused by these sexual

assaults, Plaintiff Dawnielle Pawnlasigui committed suicide. Id. ¶¶ 58–59.

Plaintiffs allege that the State, Espinda (as Director of the Department of Public

Safety (“DPS”)), and Tanaka (as warden of WCCC) failed to supervise their

employees and condoned a culture, pattern, and policy of sexual abuse given the

prevalence of the assaults and the similar attendant circumstances. Id. ¶¶ 91–123.


                                           2
      Plaintiffs further allege that Espinda, Tanaka, and the ACOs seduced them

with promises of marriage; all Defendants were responsible for Plaintiffs’ sexual

assaults; and all Defendants caused Plaintiffs to be restrained against their will and

by force of coercion. Id. ¶¶ 125, 139, and 158.

      As warden of WCCC, Tanaka is responsible for upholding DPS policies and

procedures, ensuring the safety and security of WCCC inmates, and protecting

WCCC staff and the public. Defs.’ Concise Statement of Facts (“CSF”), ECF No.

122 ¶ 4; Decl. of Eric G. Tanaka (“Tanaka Decl.”), ECF No. 122-1 ¶ 4. The DPS

Office of Training and Staff Development trains all new corrections officer recruits

and nonuniform staff before they are assigned to a facility. Defs.’ CSF ¶ 6;

Tanaka Decl. ¶ 6. Training covers DPS policies and procedures regarding the

Prison Rape Elimination Act (“PREA”) and WCCC staff receive necessary on-the-

job training. Defs.’ CSF ¶ 7; Tanaka Decl. ¶ 7. Every two years, WCCC staff are

required to attend a PREA refresher course and Tanaka is responsible for ensuring

compliance. Defs.’ CSF ¶ 7; Tanaka Decl. ¶ 7.

      All reports of sexual assault at WCCC are investigated pursuant to

ADM.08.08. Defs.’ CSF ¶ 10; Tanaka Decl. ¶ 10. Tanaka disclaims involvement

in the sexual assaults and maintains that he lacked awareness of the sexual assaults

until after they were reported to WCCC staff, at which time investigations were

conducted. Defs.’ CSF ¶ 10; Tanaka Decl. ¶ 10.


                                          3
      Plaintiffs allege that the conditions and understaffing at WCCC facilitated

the sexual assaults by the ACOs. Pls.’ CSF, ECF No. 137 ¶ 24; Decl. of Leinette

Reyes (“Reyes Decl.”), ECF No. 137-2 ¶ 11; Decl. of Shawna Tallman (“Tallman

Decl.”), ECF No. 137-3 ¶¶ 18–20; Pls.’ Supp. CSF, ECF No. 167 ¶ 24; Decl. of

Monica Peralto (“Peralto Decl.”), ECF No. 167-1 ¶ 4; Decl. of Tiana Soto (“Soto

Decl.”), ECF No. 167-2 ¶ 6. When WCCC experienced understaffing, three

officers were on duty, as opposed to five. Pls.’ CSF, ECF No. 137 ¶¶ 7–5.

Moreover, understaffing meant that WCCC had one roving officer in a unit instead

of two. Id. ¶ 21, Tallman Decl. ¶ 19. And when the Sergeant was not on duty,

ACO Taofi Magalei became acting Sergeant, which is how he had the opportunity

to sexually assault Plaintiffs in the control station. Pls.’ CSF ¶ 21; Tallman Decl. ¶

20. According to Plaintiffs, it is widely known that neither the control stations nor

the areas immediately outside the control stations contain video cameras. Pls.’

CSF ¶ 23; Tallman Decl. ¶ 21; Reyes Decl. ¶ 11; Baba Decl. ¶ 40; Pls.’ Supp. CSF,

ECF No. 167 ¶ 23; Peralto Decl. ¶ 7; Soto Decl. ¶ 7.

      Plaintiffs contend that Tanaka knew about these issues because of a prior

lawsuit—Smith v. State of Hawaii, Civil No. 14-00432 LEK-KSC—involving a

WCCC inmate who was sexually assaulted by an ACO. Pls.’ Supp. CSF, ECF No.

167 ¶ 16; Ex. F to Pls.’ Supp. CSF, ECF No. 167-16.




                                          4
II.      Procedural History

         Plaintiffs commenced this action on March 30, 2017. On July 26, 2017,

Plaintiffs filed their Second Amended Complaint, ECF No. 24, which was

dismissed by stipulation on November 15, 2017. ECF No. 44. Plaintiffs filed

their Third Amended Complaint (“TAC”) on October 19, 2018. ECF No. 51. The

TAC asserts the following claims: (1) violations of 42 U.S.C. § 1983 (Counts I to

IV); (2) seduction (Count V); (3) negligence (Count VI); (4) negligent hiring,

training, and supervision (Count VII); (5) assault and battery (Count VIII); (6)

intentional infliction of emotional distress (Count IX); (7) negligent infliction of

emotional distress (Count X); (8) false imprisonment (Count XI); and (9)

wrongful death (Count XII). Id. Plaintiffs pray for general, special, and punitive

damages; reimbursement of costs and expenses; pre- and post-judgment interest;

injunctive and declaratory relief; and any additional relief deemed appropriate. Id.

at 37.

         On April 18, 2019, the Court issued an Order Granting in Part and Denying

in Part Defendants State of Hawai‘i, Nolan Espinda, and Eric Tanaka’s Motion to

Dismiss Third Amended Complaint Filed on October 18, 2018. ECF No. 71. The

Court dismissed Counts I to IV with prejudice against the State Defendants and

denied the motion with respect to Counts I to IV against Tanaka in his individual

capacity and as to Counts V to XII against all Defendants. Id. at 16.


                                          5
      On December 13, 2019, the Court issued an Order Granting in Part and

Deferring in Part Defendants State of Hawaii, Nolan Espinda, and Eric G.

Tanaka’s Motion for Partial Summary Judgment on Counts I to V, VIII, and XI of

the Third Amended Complaint (“SJ Order”). ECF No. 178. The Court: (1)

dismissed with prejudice (a) Plaintiffs’ state law claims (Counts V to VIII, X to

XII) against Tanaka and Espinda in their official capacities and (b) Plaintiffs’ state

law claims (Counts VII, VIII, X, XI, and XII) against the State; (2) granted

summary judgment as to Plaintiffs’ seduction (Count V), assault and battery

(Count VII), and false imprisonment (Count XI) claims against Tanaka in his

individual capacity; and (3) deferred ruling on the § 1983 claims (Counts I to IV)

against Tanaka in his individual capacity. Id. at 13.

                               LEGAL STANDARD

      Summary judgment is appropriate when there is no genuine issue of material

fact and the moving party is entitled to judgment as a matter of law. See Fed. R.

Civ. P. 56(a). “A party seeking summary judgment bears the initial burden of

informing the court of the basis for its motion and of identifying those portions of

the pleadings and discovery responses that demonstrate the absence of a genuine

issue of material fact.” Soremekun v. Thrifty Payless, Inc., 509 F.3d 978, 984 (9th

Cir. 2007) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)); T.W. Elec.

Serv., Inc. v. Pac. Elec. Contractors Ass’n, 809 F.2d 626, 630 (9th Cir. 1987). In a


                                          6
motion for summary judgment, the court must view the facts in the light most

favorable to the nonmoving party. See State Farm Fire & Cas. Co. v. Martin, 872

F.2d 319, 320 (9th Cir. 1989).

      Once the moving party has met its burden of demonstrating the absence of

any genuine issue of material fact, the nonmoving party must set forth specific

facts showing that there is a genuine issue for trial. See T.W. Elec., 809 F.2d at

630; Fed. R. Civ. P. 56(c). The opposing party may not defeat a motion for

summary judgment in the absence of any significant probative evidence tending to

support its legal theory. See Intel Corp. v. Hartford Accident & Indem. Co., 952

F.2d 1551, 1558 (9th Cir. 1991). The nonmoving party cannot stand on its

pleadings, nor can it simply assert that it will be able to discredit the movant’s

evidence at trial. See T.W. Elec., 809 F.2d at 630; Blue Ocean Pres. Soc’y v.

Watkins, 754 F. Supp. 1450, 1455 (D. Haw. 1991).

      If the nonmoving party fails to assert specific facts, beyond the mere

allegations or denials in its response, summary judgment, if appropriate, shall be

entered. See Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 884 (1990); Fed. R. Civ.

P. 56(e). There is no genuine issue of fact if the opposing party fails to offer

evidence sufficient to establish the existence of an element essential to that party’s

case. See Celotex, 477 U.S. at 322; Citadel Holding Corp. v. Roven, 26 F.3d 960,

964 (9th Cir. 1994); Blue Ocean, 754 F. Supp. at 1455.


                                           7
      In considering a motion for summary judgment, “the court’s ultimate inquiry

is to determine whether the ‘specific facts’ set forth by the nonmoving party,

coupled with undisputed background or contextual facts, are such that a rational or

reasonable jury might return a verdict in its favor based on that evidence.” T.W.

Elec., 809 F.2d at 631 (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255

(1986)) (footnote omitted). Inferences must be drawn in favor of the nonmoving

party. See id. However, when the opposing party offers no direct evidence of a

material fact, inferences may be drawn only if they are reasonable in light of the

other undisputed background or contextual facts and if they are permissible under

the governing substantive law. See id. at 631-32. If the factual context makes the

opposing party’s claim implausible, that party must come forward with more

persuasive evidence than otherwise necessary to show there is a genuine issue for

trial. See Bator v. Hawaii, 39 F.3d 1021, 1026 (9th Cir. 1994) (citing Cal.

Architectural Bldg. Prods., Inc. v. Franciscan Ceramics, Inc., 818 F.2d 1466, 1468

(9th Cir. 1987)).

                                   DISCUSSION

      Tanaka seeks summary judgment on Plaintiff’s § 1983 claims (Counts I to

IV) asserted against him in his individual capacity. Tanaka argues that he is not

liable because (1) he was not personally involved in the sexual assaults and (2)

there is no causal connection between his conduct and the sexual assaults. See


                                          8
ECF No. 121-1 at 16. Alternatively, Tanaka contends that he is shielded by

qualified immunity. See id. at 17.

      Plaintiffs counter that Tanaka knew—or at a minimum that questions of fact

regarding his knowledge exist—about safety and security issues such as lack of

cameras in the control room, non-functional cameras within WCCC, understaffing,

and the ACOs’ sexual abuse of inmates.

A.    Supervisory Liability under § 1983

      Supervisors may be held liable under § 1983 if (1) they were personally

involved in the constitutional deprivation or (2) there is “a sufficient causal

connection between the supervisor’s wrongful conduct and the constitutional

violation.” Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011) (citation omitted).

A causal connection may be established by the following:

             (1) for setting in motion a series of acts by others, or knowingly
             refusing to terminate a series of acts by others, which they knew
             or reasonably should have known would cause others to inflict
             constitutional injury; (2) for culpable action or inaction in
             training, supervision, or control of subordinates; (3) for
             acquiescence in the constitutional deprivation by subordinates;
             or (4) for conduct that shows a “reckless or callous indifference
             to the rights of others.”

Moss v. U.S. Secret Serv., 711 F.3d 941, 967 (9th Cir. 2013), rev’d on other

grounds, Wood v. Moss, 572 U.S. 744 (2014) (footnote and citation omitted).

      Tanaka emphasizes that he was not personally involved in the sexual

assaults, and that he only became aware after Plaintiffs reported the assaults to
                                           9
WCCC staff. However, Plaintiffs proffer evidence that there are no cameras in the

control stations where the sexual assaults purportedly occurred; 1 some cameras

were non-operational; WCCC experienced staff shortages, which resulted in the

closure of essential posts and/or the reassignment of male ACOs to posts that

should be filled by females; and Tanaka had notice of the Smith case. Thus, it can

be inferred that Tanaka was aware of the conditions present in the facility that did

not provide adequate safety and security to the inmates, and that he failed to

correct the conditions or supervise or control his subordinates. Both circumstances

can establish a causal connection between his conduct as warden and the alleged

constitutional violations. See Moss, 711 F.3d at 967. Viewing the facts in the light

most favorable to Plaintiffs, the Court finds that questions of material facts exist as

to Tanaka’s supervisory liability under § 1983. Therefore, Tanaka’s Motion is

DENIED as to supervisory liability.

B.    Qualified Immunity

      Federal and state officials are entitled to qualified immunity “unless a

plaintiff pleads facts showing (1) that the official violated a statutory or

constitutional right, and (2) that the right was ‘clearly established’ at the time of

the challenged conduct.” Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011) (citation



1
 Tanaka admits that the control stations do not contain cameras. Defs.’
Responsive CSF, ECF No. 180-1 ¶ 23.
                                           10
omitted); see Spoklie v. Montana, 411 F.3d 1051, 1060 (9th Cir. 2005) (“State

officials have qualified immunity from civil liability under § 1983 ‘insofar as their

conduct does not violate clearly established statutory or constitutional rights of

which a reasonable person would have known.’” (citation omitted)). The lower

courts may “exercise their sound discretion in deciding which of the two prongs of

the qualified immunity analysis should be addressed first in light of the

circumstances in the particular case at hand.” Pearson v. Callahan, 555 U.S. 223,

236 (2009).

      To reject a qualified immunity defense, courts “must find that ‘the contours

of the right [are] sufficiently clear that a reasonable official would understand that

what he is doing violates the right.’” Inouye v. Kemna, 504 F.3d 705, 712 (9th Cir.

2007) (alteration in original) (citations omitted). In making such a determination,

courts consider “the state of the law at the time of the alleged violation” and “the

‘information possessed’ by the officer to determine whether a reasonable official in

a particular factual situation should have been on notice that his or her conduct was

illegal.” Id. (citations omitted); see Pearson, 555 U.S. at 244 (“The principles of

qualified immunity shield an officer from personal liability when an officer

reasonably believes that his or her conduct complies with the law.”). An officer’s

subjective beliefs are irrelevant. See Inouye, 504 F.3d at 712 (footnote and citation

omitted).


                                          11
      The Court finds that, viewing the evidence in the light most favorable to

Plaintiffs,2 the alleged sexual assaults constitute violations of the Eighth

Amendment and there is a genuine issue of material fact as to whether Tanaka

violated Plaintiffs’ Eighth Amendment rights by failing to take reasonable

measures to address the substantial risk that Plaintiffs would be sexually assaulted.

The Eight Amendment’s prohibition on “cruel and unusual punishments” imposes

a duty on prison officials to “take reasonable measures to guarantee the safety of

the inmates.” Farmer v. Brennan, 511 U.S. 825, 832 (1994) (citations omitted).

“A prison official’s ‘deliberate indifference’ to a substantial risk of serious harm to

an inmate violates the Eighth Amendment.” Id. at 828 (citations omitted).

Deliberate indifference requires an official to “know[] of and disregard[] an

excessive risk to inmate health or safety; the official must both be aware of facts

from which the inference could be drawn that a substantial risk of serious harm

exists, and he must also draw the inference.” Id. at 837.




2
  “For purposes of reviewing a grant or denial of summary judgment, even in a
qualified immunity case, the reviewing court must assume the nonmoving party’s
version of the facts to be correct.” Schwenk v. Hartford, 204 F.3d 1187, 1193 n.3
(9th Cir. 2000) (citation omitted).




                                          12
      As explained above, Plaintiffs provide evidence that there are no cameras in

the control stations where the sexual assaults purportedly occurred; some cameras

were non-operational; WCCC experienced staff shortages, which resulted in the

closure of essential posts and/or the reassignment of male ACOs to posts that

should be filled by females; and Tanaka had notice of the Smith case. Tanaka

claims that although he learned of the Smith case shortly after his tenure

commenced in 2014, he only recently became aware of the factual details of the

case. ECF No. 180 at 5 (citing ECF No. 161-3 at 38). However, this does not

exonerate him from liability. Rather, these issues of disputed fact require the Court

to deny summary judgment on qualified immunity grounds.

      Moreover, at the time of the alleged sexual assaults, the law clearly

established that prison officials violate the Eighth Amendment when they fail to

protect inmates from physical abuse. “In the simplest and most absolute of terms,

the Eighth Amendment right of prisoners to be free from sexual abuse was

unquestionably clearly established prior to the time of this alleged assault, and no

reasonable prison guard could possibly have believed otherwise.” Schwenk, 204

F.3d at 1197; see also Wood v. Beauclair, 692 F.3d 1041, 1046 (9th Cir. 2012)

(“Sexual harassment or abuse of an inmate by a corrections officer is a violation of

the Eighth Amendment.” (citations omitted)). A violent assault “in prison is




                                         13
simply not ‘part of the penalty that criminal offenders pay for their offenses against

society.’” Farmer, 511 U.S. at 834 (citation omitted).

      Because Plaintiffs’ allegations establish a violation of their constitutional

rights, and the rights were established at the time of the challenged conduct,

Tanaka is not entitled to qualified immunity and the Court DENIES summary

judgment on this basis. See Schwenk, 204 F.3d at 1196–98 (affirming denial of

summary judgment on qualified immunity grounds where the plaintiff alleged an

actual violation of her rights and “the contours of the allegedly violated right were

sufficiently clear that a reasonable official would understand that what he [was]

doing violate[d] that right” (alterations in original) (citation omitted)).

      //

      //

      //

      //

      //

      //

      //

      //

      //




                                           14
                                  CONCLUSION

      In accordance with foregoing, the Court HEREBY DENIES the balance of

Defendants’ Motion for Partial Summary Judgment.

      IT IS SO ORDERED.

      DATED:       Honolulu, Hawai‘i, January 2, 2020.




CV 17-00143 JAO-KJM; Reyes, et al. v. State of Hawaii, et al.; ORDER DENYING BALANCE
OF DEFENDANTS STATE OF HAWAII, NOLAN ESPINDA AND ERIC G. TANAKA’S
MOTION FOR PARTIAL SUMMARY JUDGMENT ON COUNTS I-V, VIII, AND XI OF
THE THIRD AMENDED COMPLAINT

                                        15
